 

Exhibit 10.1

 



Second Amended and Restated Investor Agreement

 

October 6, 2017

 

Blackstone Tactical Opportunities Fund II L.P.

345 Park Avenue

New York, NY 10154

 

GSO Capital Partners LP

345 Park Avenue

New York, NY 10154

 

Fidelity National Financial, Inc.

601 Riverside Ave.

Jacksonville, FL 32204

 

Ladies and Gentlemen:

 

This amended and restated letter agreement (this “Letter Agreement”) amends,
restates and supersedes in its entirety, effective as of the date hereof, that
certain Amended and Restated Investor Agreement, dated June 6, 2017, among CF
Corporation, Blackstone Tactical Opportunities Fund II L.P. (the “BTO Fund”),
GSO Capital Partners LP (“GSO”) and Fidelity National Financial, Inc. (“FNF”,
and collectively with the BTO Fund and GSO, the “Investors”). This Letter
Agreement is issued in connection with (i) the Agreement and Plan of Merger (as
it may be amended, restated, supplemented or otherwise modified from time to
time in accordance with the Letter Agreement, the “Merger Agreement”), dated as
of May 24, 2017, by and among CF Corporation, FGL US Holdings Inc., FGL Merger
Sub Inc. and Fidelity & Guaranty Life and (ii) the Share Purchase Agreement (as
it may be amended, restated, supplemented or otherwise modified from time to
time in accordance with this Letter Agreement, the “Share Purchase Agreement”
and, together with the Merger Agreement, the “Agreements”), dated as of May 24,
2017, by and among FSR US Holdings Inc., CF Corporation, HRG Group, Inc., Front
Street Re (Delaware) Ltd., Front Street Re (Cayman) Ltd. and Front Street Re
Ltd. Each capitalized term used but not defined in this Letter Agreement will
have the meaning ascribed to it in the Merger Agreement, except as otherwise
provided herein.

 

As an inducement for the Investors to enter into the Limited Guaranties, the
parties hereto agree as follows:

 

1.                  Conduct Under the Agreements. CF Corporation agrees to, and
to cause its Subsidiaries to, timely perform and discharge, and not take any
action that would constitute a breach of, their obligations under the Agreements
(including, without limitation, with respect to any debt financing contemplated
thereby). Without limiting the foregoing, CF Corporation agrees that, without
the prior written consent of the BTO Fund, GSO and FNF, which consent will not
unreasonably be withheld, delayed or conditioned, it will not take, and will
cause its Subsidiaries to refrain from taking, the following actions, if the
taking of such action would be adverse in any material respect to the rights of,
or impose any material obligation on, CF Corporation or the Investors in
connection with the transactions contemplated by the Agreements:

 

(a)       amend or modify, or grant any waiver of any obligation or condition
under, either Agreement or any related transaction document;

 



 

 

 

(b)       seek to terminate either Agreement or any related transaction document
(except (x) in connection with a failure of a condition set forth in Section
7.01 of the Merger Agreement or Section 8.01(a) of the Share Purchase Agreement
or (y) as may otherwise be required for CF Corporation and its Subsidiaries to
not breach their obligations under the Agreements);

 

(c)       enter into any agreement or settlement with a Governmental Authority,
stipulate or agree to the entry of any judgment, agree with a Governmental
Authority to incur any liability or obligation, make any payment (other than
filing fees) with a Governmental Authority or make any other concession to a
Governmental Authority in connection with obtaining any actions or nonactions,
consents, approvals, authorizations, waivers, qualifications or exemptions from
Governmental Authorities in connection with either Agreement or any related
transaction document (including under Insurance Laws and the HSR Act), provided
the foregoing shall not be deemed to require the taking of an action that would
cause CF Corporation or its Subsidiaries to violate applicable Law; or

 

(d)       make any regulatory filing relating to the transactions contemplated
by the Agreements, or agree to amend or modify the proposed terms of (1) any
regulatory filing relating to the transactions contemplated by the Agreements
(including any exhibits or annexes or any other ancillary documents relating
thereto) or (2) any agreement or transaction described in any such regulatory
filing (including, without limitation, the Investment Management Agreement
contemplated to be entered into by Fidelity & Guaranty Life and an Affiliate of
the BTO Fund, the Investment Management Agreement contemplated to be entered
into by Topco and an Affiliate of the BTO Fund, the modified coinsurance
agreement between Fidelity & Guaranty Life and a Bermuda Class B Reinsurance
company to be organized by CF Corporation prior to the Closing (“Newco Re”), the
extraordinary dividend to be used to capitalize Newco Re, the sub-advisory
agreement among Chinh E. Chu and William P. Foley, II (and/or one or more of
their Affiliates) and an Affiliate of the BTO Fund or any other transaction or
agreement described in the foregoing), provided the foregoing shall not be
deemed to require the taking of an action that would cause CF Corporation or its
Subsidiaries to violate applicable Law.

 

2.       Terms of Equity Investments.

 

(a)       With respect to the investment described in the two Equity Commitment
Letters, dated as of May 24, 2017, delivered to CF Corporation by the BTO Fund
(the “BTO ECLs”), the BTO Fund shall receive Class A Shares of CF Corporation
(“Class A Shares”).  The BTO Fund shall receive one Class A Share in exchange
for each $10.00 contributed pursuant to the BTO ECLs.

 

(b)       The investments described in the two Equity Commitment Letters, dated
as May 24, 2017, delivered to CF Corporation by GSO (the “GSO ECLs”), shall be
made on the terms described in the term sheet attached to the Letter Agreement,
dated as of May 24, 2017, between GSO and CF Corporation, regarding GSO’s
investment in preferred shares (the “Preferred Shares”) of CF Corporation, as
amended (the “GSO Preferred Side Letter”). The warrants (the “Warrants”)
described in the fee letter, dated as of May 24, 2017, delivered to CF
Corporation by GSO shall be issued on the terms described therein.

 



  2 

 

 

(c)       The investments described in clause 1(a)(x) of each of the two Equity
Commitment Letters, dated as of May 24, 2017, delivered to CF Corporation by FNF
(the “FNF ECLs”), shall be allocated such that (i) $135,000,000 is invested in
return for Class A Shares, on the same terms described in Section 2(a) above,
and (ii) $100,000,000, plus any amounts invested pursuant to Section 2(e) below,
is invested in return for Preferred Shares on the terms set forth on Exhibit A
hereto and Warrants on the terms described in the fee letter, dated as of May
24, 2017, delivered to CF Corporation by FNF.

 

(d)       With respect to the potential investment described in the two Equity
Commitment Letters, dated as of May 24, 2017, delivered to CF Corporation by
both FNF and the BTO Fund (the “FPA Backstop ECLs”), (x) each of FNF and BTO
shall receive one Class A Share and one-third (1/3) of one detachable warrant
(with such warrants having the same terms as the warrants to be issued under the
Forward Purchase Agreements) in exchange for each $10.00 it contributes pursuant
to the FPA Backstop ECLs and (y) upon the closing of the purchase described in
clause (x), FNF and BTO shall together receive additional Class A Shares (the
“Forfeited Shares”) equal to the number of Class A Shares issuable upon
conversion of the Class B Shares of CF Corporation that have been or are
required to be forfeited under Section 5(b)(i) of the Forward Purchase
Agreements. FNF shall receive two-thirds of the Forfeited Shares and BTO shall
receive one-third of the Forfeited Shares.

 

(e)       In the event that holders of Class A Shares redeem shares in
connection with the Merger, the amounts invested by GSO and FNF pursuant to
clause 1(a)(y) of the respective GSO ECLs and FNF ECLs shall be allocated pro
rata based on the aggregate amounts committed by GSO and FNF, respectively,
pursuant to clause 1(a)(y) of such GSO ECLs and FNF ECLs.

 

(f)       The BTO Fund, GSO and FNF shall receive registration rights on
customary terms with respect to the Class A Shares, Preferred Shares and
Warrants issued pursuant to this Section 2.

 

(g)       CF Corporation will compensate GSO and FNF for adverse modifications
to the proposed terms of the Preferred Shares set forth in the GSO Preferred
Side Letter with additional economics to the extent such modifications are made
in order for CF Corporation to obtain any regulatory approval required to
complete the Merger.

 

(h)       For the purposes of this Section 2 and Section 3, “GSO” includes both
GSO and any fund that it manages.

 

3.                  Rights of First Offer. If any parties to Forward Purchase
Agreements exercise their rights of first offer thereunder and are to be issued
any Preferred Shares (such aggregate amount the “ROFO Equity”): (i) CF
Corporation will increase the amount of Preferred Shares to be issued to FNF and
GSO in an amount equal to the ROFO Equity, pro rata to FNF and GSO’s initial
allocations of Preferred Shares, up to an aggregate increase of 10% (the “Cap”)
of the amount of Preferred Shares that would otherwise have been issued to FNF
and GSO, and (ii) any amount of ROFO Equity exceeding the Cap shall be applied
to reduce FNF and GSO’s initial allocation of Preferred Shares as mutually
agreed between FNF and GSO.

 



  3 

 

 

4.                  Information Letter Agreements. CF Corporation agrees to
comply with all of its obligations under each of the Information Letter
Agreements. The BTO Fund agrees to comply with all of its obligations under the
Blackstone Information Letter Agreement.

 

5.                  Termination Payments. If CF Corporation or any of its
Subsidiaries receives any termination fee, expense reimbursement payment or any
other payment for any reason in connection with any termination of the
Agreements (a “Termination Payment”), CF Corporation shall pay or cause to be
paid to each Investor a percentage of such Termination Payment equal to the
quotient, expressed as a percentage, of (i) the amount of Equity Financing
committed by such Investor under the Equity Commitment Letter delivered by such
Investor in connection with the Merger Agreement, divided by (ii) the sum of (x)
the aggregate amount of Equity Financing committed under the Equity Commitment
Letters delivered in connection with the Merger Agreement and (y) the amount of
funds in the Trust Account (net of redemptions) as of the date of such
termination.

 

6.                  Enforceability. Subject to the first sentence of Section 10,
this Letter Agreement may only be enforced by the parties hereto, and nothing
set forth in this Letter Agreement shall be construed to confer upon or give to
any other Person, other than the parties hereto and their respective successors
and permitted assigns, any rights to enforce the undertakings set forth herein.

 

7.                  No Modification; Entire Agreement. This Letter Agreement may
not be amended or otherwise modified without the prior written consent of CF
Corporation and the Investors. This Letter Agreement constitutes the sole
agreement, and supersedes all prior agreements, understandings and statements,
written or oral, between CF Corporation or any of their Affiliates, on the one
hand, and the Investors or any of their Affiliates, on the other, with respect
to the transactions contemplated hereby (other than the Agreements, the other
agreements expressly referred to herein or therein as being entered into in
connection with the Agreements and the Investor Agreement, dated as of May 24,
2017, by and among Chinh E. Chu, William P. Foley, II and the Investors, and the
two letter agreements, dated as of May 24, 2017, by and between GSO and CF
Corporation).

 

8.                  Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.

 

(a)       This Letter Agreement, and all claims or causes of action (whether in
contract, tort or otherwise) that may be based upon, arise out of or relating to
this Letter Agreement or the negotiation, execution or performance of this
Letter Agreement (including any claim or cause of action based upon, arising out
of or related to any representation or warranty made in or in connection with
this Letter Agreement) shall be governed by and construed in accordance with the
Laws of the State of Delaware, without respect to its applicable principles of
conflicts of laws that might require the application of the laws of another
jurisdiction.

 



  4 

 

 

(b)       Each of the parties hereby irrevocably and unconditionally (i)
submits, for itself and its property, to the exclusive jurisdiction and venue of
the Delaware Court of Chancery (or, only if the Delaware Court of Chancery does
not have jurisdiction over a particular matter, the Superior Court of the State
of Delaware (and the Complex Commercial Litigation Division thereof if such
division has jurisdiction over the particular matter), or if the Superior Court
of the State of Delaware does not have jurisdiction, any federal court of the
United States of America sitting in the State of Delaware) (“Delaware Courts”),
and any appellate court from any decision thereof, in any Action arising out of
or relating to this Letter Agreement, including the negotiation, execution or
performance of this Letter Agreement and agrees that all claims in respect of
any such Action shall be heard and determined in the Delaware Courts, (ii)
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any
Action arising out of or relating to this Letter Agreement or the negotiation,
execution or performance of this Letter Agreement in the Delaware Courts,
including any objection based on its place of incorporation or domicile,
(iii) waives, to the fullest extent permitted by Law, the defense of an
inconvenient forum to the maintenance of such Action in any such court and (iv)
agrees that a final judgment in any such Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.

 

(c)       EACH OF THE PARTIES ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT
MAY BE BASED UPON, ARISE OUT OF OR RELATED TO THIS LETTER AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY FOR ANY DISPUTE BASED UPON, ARISING OUT OF OR RELATING TO THIS LETTER
AGREEMENT OR THE BREACH, TERMINATION OR VALIDITY HEREOF OR ANY TRANSACTIONS
CONTEMPLATED BY THIS LETTER AGREEMENT. EACH OF THE PARTIES CERTIFIES AND
ACKNOWLEDGES THAT (I) NEITHER THE OTHER PARTIES NOR THEIR RESPECTIVE
REPRESENTATIVES, AGENTS OR ATTORNEYS HAVE REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) EACH OF THE PARTIES UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (III) EACH OF THE PARTIES MAKES THIS WAIVER
VOLUNTARILY AND (IV) EACH OF THE PARTIES HAS BEEN INDUCED TO ENTER INTO THIS
LETTER AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
OF THIS SECTION 8(C). ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS LETTER AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

9.                  Counterparts. This Letter Agreement may be executed in any
number of counterparts (including by facsimile or electronic transmission in
“portable document format”), and all such counterparts shall together constitute
one and the same agreement.

 

10.              No Third Party Beneficiaries. The parties hereby designate the
Affiliates of each of the BTO Fund, GSO and FNF as third party beneficiaries of
this Letter Agreement having the right to enforce the terms of this Letter
Agreement as if they were party hereto. Except as set forth in the preceding
sentence, the parties hereby agree that their respective representations,
warranties and covenants set forth herein are solely for the benefit of the
other parties hereto and their successors and permitted assigns, in accordance
with and subject to the terms of this Letter Agreement, and nothing in this
Letter Agreement, express or implied, is intended to, and does not, confer upon
any Person other than the parties hereto and their respective successors and
permitted assigns any rights or remedies hereunder or any rights under this
Letter Agreement.

 



  5 

 

 

11.              Confidentiality. This Letter Agreement may not be used,
circulated, quoted or otherwise referred to in any document, except with the
written consent of the parties hereto; provided, that no such written consent
shall be required (a) for any disclosure of the existence or terms of this
agreement to the parties to the Agreements or their representatives or advisors
with a need to know in connection with the transactions contemplated by the
Agreements, (b) to the extent required by applicable Law, the applicable rules
of the Securities and Exchange Commission or any national securities exchange or
if required or requested in connection with any required filing or notice with
any Governmental Authority relating to the transactions contemplated by the
Agreements or (c) to enforce the rights and remedies under this Letter
Agreement.

 

12.              Termination. The obligation of the parties hereunder will
terminate automatically and immediately as of the earlier to occur of (i) the
later to occur of the consummation of the Closing and the consummation of the
SPA Closing and (ii) the later of the Closing and the termination of the Share
Purchase Agreement and (iii) the six-month anniversary of the termination of the
Agreements in accordance with their terms (unless any of the parties has made a
claim under this Letter Agreement prior to such date, in which case the relevant
date shall be the date that such claim is finally satisfied or otherwise
resolved).

 

13.              Indemnification.

 

(a)       Each party hereto agrees to indemnify and hold harmless each other
party and its Affiliates and each of their respective officers, directors,
partners, employees and agents, and each person who controls any such Person
within the meaning of the Exchange Act and the regulations thereunder, to the
fullest extent lawful, from and against any and all actions, suits, claims,
proceedings, costs, losses, liabilities, damages and expenses (including
reasonable attorneys’ fees and disbursements) arising out of or resulting from
any breach of this Letter Agreement by such party.

 

(b)       Without limiting the rights under Section 14, the indemnity provided
for in this Section 13 shall be the sole and exclusive monetary remedy of the
indemnified parties for any breach of any covenant or agreement contained in
this Letter Agreement; provided that nothing herein shall limit in any way any
such party’s remedies in respect of fraud by any other party in connection with
the transactions contemplated hereby.

 

14.                 Specific Performance. The parties hereto agree that
irreparable damage would occur and that the parties hereto would not have any
adequate remedy at law in the event that any provision of this Letter Agreement
were not performed in accordance with its specific terms or were otherwise
breached and that money damages or other legal remedies would not be an adequate
remedy for any such failure to perform or breach.  It is accordingly agreed
that, without posting a bond or other undertaking, the parties hereto shall be
entitled to injunctive or other equitable relief to prevent breaches of this
Letter Agreement and to enforce specifically the terms and provisions of this
Letter Agreement in the Delaware Courts, this being in addition to any other
remedy to which they are entitled at law or in equity.  In the event that any
such action is brought in equity to enforce the provisions of this Letter
Agreement, no party hereto will allege, and each party hereto hereby waives the
defense or counterclaim, that there is an adequate remedy at law.  The parties
hereto further agree that (a) by seeking any remedy provided for in this Section
14, a party hereto shall not in any respect waive its right to seek any other
form of relief that may be available to such party hereto under this Letter
Agreement and (b) nothing contained in this Section 14 shall require any party
hereto to institute any action for (or limit such party’s right to institute any
action for) specific performance under this Section 14 before exercising any
other right under this Letter Agreement. 

 



  6 

 

 

15.              Headings. The descriptive headings used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Letter Agreement.

 

16.              Severability. If any provision of this Letter Agreement (or any
portion thereof) or the application of any such provision (or any portion
thereof) to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof (or the remaining portion thereof) or the application of such provision
to any other Persons or circumstances.

 

17.              Assignment. Neither this Letter Agreement nor any of the
rights, interests or obligations under this Letter Agreement shall be assigned
or delegated, in whole or in part, by operation of Law or otherwise by any of
the parties without the prior written consent of the other parties. Subject to
the preceding sentence, this Letter Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the parties and their respective successors
and assigns. Any purported assignment in violation of this Section 17 shall be
null and void.

 

 

 

[Signature Page Follows]

 

  7 

 

 





  Sincerely,               CF CORPORATION                         By: /s/
Douglas Newton       Name: Douglas Newton       Title: Chief Financial Officer  





  

Agreed to and accepted:

 



BLACKSTONE TACTICAL OPPORTUNITIES FUND II L.P.                 By: /s/ Menes O.
Chee     Name: Menes O. Chee     Title: Senior Managing Director           GSO
CAPITAL PARTNERS LP               By: /s/ Marisa Beeney     Name: Marisa Beeney
    Title:  Authorized Signatory           FIDELITY NATIONAL FINANCIAL, INC.    
              By: /s/ Michael L. Gravelle     Name: Michael L. Gravelle    
Title:

EVP, General Counsel and

Corporate Secretary

 



 

 





Signature Page to Second A&R Investor Agreement (CF Corporation)

 

 

Exhibit A
FNF Term Sheet

 



Issuer: CF Corp, a corporation incorporated in the Cayman Islands Investors:
Fidelity National Financial, Inc. (“FNF”) Funded Amount $100mm funded Security
Preferred equity of CF Corp (“Preferred Equity”) Dividend Rate:

7.5% payable quarterly in cash for the first 10 years. After year 10, the
interest rate shall reset quarterly to the greater of 7.5% and an annual
interest rate equal to the then-current three-month LIBOR (provided, however,
that in the event the three-month LIBOR is less than zero, the three-month LIBOR
shall be deemed to be zero) + 5.5% payable quarterly in arrears.

 

PIK available at CF Corp’s option. For the avoidance of doubt, the change to a
floating dividend rate after year 10 will occur irrespective of the holder of
the Preferred Equity.

 

Maturity: Perpetual Call Protection: Non-callable for the first 5 years.  From
the start of the 6th year, callable in whole or in part, at par (including PIK
and unpaid accrued dividends). Remarketing:

From the start of the 6th year, upon FNF’s request, CF Corp shall as promptly as
practicable (subject to customary black-out provisions) re-market FNF’s
Preferred Equity on its existing terms.

 

It being understood that to the extent market conditions make such re-marketing
impracticable, CF Corp may temporarily delay such re-marketing provided that the
preferred equity is re-marketed within six months of the date of FNF’s initial
request.

 

To the extent it is unlikely that remarketing the Preferred Equity on the then
existing terms will receive a valuation by a prospective purchaser of par or
greater than par, CF Corp may, upon FNF’s request, modify the terms of the
securities to improve the sale of the securities with the intention of
preserving rating agency equity credit.

 

If the proceeds from any sales resulting from such remarketing are less than the
outstanding balance of the applicable shares (including PIK and unpaid accrued
dividends), CF Corp will reimburse FNF up to a maximum of 10% of par (including
PIK and unpaid accrued dividends) for actual losses incurred by FNF upon the
sale of its Preferred Equity under the terms of this remarketing mechanism, with
such amount payable either in cash, CF Corp common stock, or any combination
thereof, at CF Corp’s option.

 

If CF Corp chooses to deliver CF Corp common stock to FNF, the number of shares
of such stock to be delivered will be determined by dividing (i) the amount of
actual losses to be paid to FNF by (ii) the higher of (a) an 8% discount to the
30-day VWAP of CF Corp common stock following the remarketing period, and (b)
$6.00.

 

For the avoidance of doubt, FNF may elect to sell its Preferred Equity holdings
on their then-existing terms at any time (subject to transfer restrictions) and
on any terms of sale at its sole discretion.

 



 



 

 

 



 



Covenants:

·  

Customary limitations on debt incurrence and preferred equity issuance,
including, but not limited to:







 

·No incurrence of debt by CF Corp or any intermediate holding company between CF
Corp and CF Bermuda Holdings; and

   



·No issuance or reclassification of equity securities by CF Corp or any of its
subsidiaries, other than to an entity 100.0% of the equity in which is owned
directly or indirectly by CF Corp

   



·Compliance with a set of financial covenants, affirmative covenants and
negative covenants that mirror those contained in the credit facility
documentation in effect as of the funding date (including but not limited to
maintenance by insurance subsidiaries of an RBC ratio of 300%)

   



·Other protections against incurrence, layering, and restricted payments,
including, but not limited to:

   



·No payment of cash dividends or other distributions on any equity securities
other than the Preferred Equity, or any purchase, repurchase or redemption
thereof (other than pursuant to equity incentive agreements with employees),
unless (i) CF Corp is current on accrued dividends on the Preferred Equity
(including any Preferred Equity issued as PIK; (ii) Fidelity & Guaranty Life
Insurance Company, Iowa domiciled insurance subsidiary, or any successor
“primary” insurance subsidiary maintains an AM Best rating of A- or higher;
(iii) is in compliance with the covenants that mirror the credit facility
documentation described above; and (iv) any such dividends or distributions,
when aggregated with all other dividends or distributions declared on equity
securities, other than on the Preferred Equity, in any given fiscal year, does
not represent an amount greater than 20% of the normalized AOI of CF Corp for
the preceding fiscal year

 





·Usual and customary covenants for senior preferred equity shares, including but
not limited to limitations on affiliate transactions and change of control
protections and other protections to be agreed upon

   









  2 

 

 





Conversion:

From the start of the 11th year, and provided that FNF has first requested CF
Corp to remarket the Preferred Equity as described above, FNF may, at its sole
discretion, convert its holdings of Preferred Equity, in whole or in part, into
such number of shares of CF Corp common stock as determined by dividing (i) the
aggregate par value (including PIK and unpaid accrued dividends) of the
Preferred Equity that FNF wishes to convert by (ii) the higher of (a) a 5%
discount to the 30-day VWAP of CF Corp common stock following the conversion
notice, and (b) the then-current Floor Price.

 

The “Floor Price” will be $8.00 per share during the 11th year post- funding,
$7.00 per share during the 12th year post- funding, and $6.00 during the 13th
year post- funding and thereafter.

 

The right to convert on the above terms will be a personal right of FNF and will
not be a term of the Preferred Equity.

 

Liquidation Preference:

The Preferred Equity will rank senior in priority to all other existing and
future equity securities or classes of CF Corp equity with respect to
distribution rights and liquidation preference.

 

In the event of any liquidation, dissolution, insolvency or similar proceeding,
all rights of the holders of Preferred Equity to any payments or distributions
will be subject and subordinate to the prior payment in full of all debts and
other liabilities of CF Corp.

 

Transfer Restrictions: No transfer (to be defined to include transfers of
economic ownership through derivatives, etc.) for 12 months, subject to
customary exceptions (affiliate transfers, pledges, etc.) and exception for
transfers to Fidelity National Financial Ventures, LLC. Other: Board observation
rights and demand registration rights (exercisable at any time).



 



  3 

 

 

 

